Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a cutting edge is disclosed in Para. 17 as a reference “11”, but the reference “11” of figure 1 is unclear what it is pointing to (is the cutting edge that an edge is on the tip 12? Figure 1 shows a cross-section blade, the cutting edge 11 should be at the tip 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a thickness (T16) of the substrate, measured at a distance (D16) that is 16 micrometers from the substrate tip in a height direction of the substrate” (emphasis added) which is unclear because this invention is a portable device capable of achieving an infinite number of orientations including orientations where the height direction would not be the height direction. It is recommended that terms be utilized that are true regardless of orientation.
Claims 5-6 recite “T16”, “D16”, “T100”, “D100”, “D4”…  are unclear what they are stand for. If they are labels or references referring to a thickness and a distance, they should be in parentheses. Claims 7-8 have the same issue. 
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papatriantafyllou et al (US 2017/0348867) hereinafter Papatriantafyllou in view of DePuydt et al (US 9248579) hereinafter DePuydt.
Regarding claims 1, as best understood, Papatriantafyllou shows a shaving blade (Figures 1-2) comprising:
a substrate having a cutting edge (abstract) on which a substrate tip (14) is formed, wherein the blade has a thickness of the substrate (T16), measured at distance (D16) from the tip along a central axis of the blade or “a height direction of the substrate”, in a range from 4.37-5.07 micrometers,
wherein a thickness (T100) of the substrate, measured at a distance (D100) that is 100 micrometers from the substrate tip in the “height direction”, is in a range from 19.8-27.12 micrometers. However, Papatriantafyllou fails to show the thickness of the substrate  measured at the distance (D16) from the tip along the central axis of the blade between 2.41-3.76 micrometers and the thickness of the substrate  measured at the distance (D100) from the tip along the central axis of the blade between 10.5 - 19.5 micrometers. Examiner notes that Papatriantafyllou’s Figure 2 shows a cross section of the blade that has a shape of an Isosceles triangle, therefore, the blade thickness from vary distances along the central axis of the blade can be calculated as seen in a table below, based on the basic of properties of an Isosceles triangle.

    PNG
    media_image1.png
    530
    1001
    media_image1.png
    Greyscale

Distance from a blade tip (µm)
thickness (µm)
5
1.55-1.97
16
4.32-5.07
20
4.6-6.34
30
6.5-8.94
32
6.72-7.15. see the discussion below
40
8.4-11.54
50
10.30-14.13
64
see the discussion in claim 4 above
100
19.80-27.12


DePuydt shows a shaving blade (Figures 5-6) comprising: a cutting edge on which a blade tip (52) is formed, wherein the blade has thicknesses, measured at distances from the tip along a central axis of the blade, are followings:
a thickness at a distance of 4 micrometers from the substrate tip, is in a range from 1.3 micrometers to 1.6 micrometers;
a thickness at a distance of 8 micrometers from the substrate tip, is in a range from 2.2 micrometers to 2.7 micrometers; and
a thickness at a distance of 16 micrometers from the substrate tip, is in a range from 3.8 micrometers to 4.9 micrometers.
DePuydt also discusses the thickness is provided a balance between strength and low cutting force or sharpness and the substrate having greater thicknesses will have a higher cutting force leading to an increased tug and pull and increased discomfort for the user during shaving (see Col. 4, lines 30-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had the thicknesses of the blade of any reasonable range including the claimed ranges (a thickness at a distance of 16 micrometers from the substrate tip, is in a range from 2.41 micrometers to 3.76 micrometers and a thickness at a distance of 100 micrometers from the substrate tip, is in a range from 10.5 micrometers to 19.5 micrometers, as set forth in claim 1), since it has been held that where the general conditions of claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Moreover, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the strength, low cutting force and sharpness of the blade requirements to be manufactured. See the discussion of DePuydt, the thickness is provided a balance between strength and low cutting force or sharpness and the substrate having greater thicknesses will have a higher cutting force leading to an increased tug and pull and increased discomfort for the user during shaving (see Col. 4, lines 30-36). This proves that the blade thickness range is a known results-effective variable, and one of ordinary skill can change that thickness of blade to affect the desired outcome.
Regarding claim 3, based on the basic of properties of an Isosceles triangle, the modified blade of Papatriantafyllou shows that  a thickness (T32) of the substrate, measured at a distance (D32) that is 32 micrometers from the substrate tip in the height direction, is in a range from 5.00 micrometers to 7.02 micrometers (about 6.24 micrometers).
AD/AD=GF/DC  [Wingdings font/0xE0] 32/100=X/19.5, thus, X is equal 6.24.
Regarding claim 4, based on the basic of properties of  an Isosceles triangle, the modified blade of Papatriantafyllou shows that  a thickness (T64) of the substrate, measured at a distance (D64) that is 64 micrometers from the substrate tip in the height direction, is in a range from 7.69 micrometers to 12.90 micrometers (about 12.48 micrometers).
AD/AD=GF/DC  [Wingdings font/0xE0] 64/100=X/19.5, thus, X is equal 12.48.

Regarding claim 5, based on the basic of properties of an Isosceles triangle, the modified blade of Papatriantafyllou shows that a first ratio (R16) obtained by dividing the thickness (at the distance 16 µm), measured at the distance (of 16 µm), by the distance (of 16 µm) is equal to a second ratio (R100) obtained by dividing a thickness (at the distance 100 µm), measured at a distance that is 100 micrometers from the substrate tip, by the distance (of 100 µm).
AD/AD=GF/DC  
Regarding claim 6, based on the basic of properties of an Isosceles triangle, the modified blade of Papatriantafyllou shows that a first ratio (R16) obtained by dividing the thickness (T16) measured at the distance (D16) by the distance (D16) (see the discussion in claim 5 above) is equal to a fourth ratio (R8) obtained by dividing a thickness (T8), measured at a distance (D8) that is 8 micrometers from the substrate tip, by the distance (D8). Based on the properties of an Isosceles triangle, the thickness of a distance that is 8 micrometers is 1.56.
AD/AD=GF/DC  [Wingdings font/0xE0] 16/100=X/19.5, thus, X is equal 3.12 that is a thickness at 16 micrometers distance.
AD/AD=GF/DC  [Wingdings font/0xE0] 8/100=X/19.5, thus, X is equal 1.56 that is a thickness at 8 micrometers distance and the ratio 3.12/16 = the ratio 1.56/8.
Regarding claim 7, as best understood the modified blade of Papatriantafyllou shows that a difference between a thickness of the substrate, measured at a distance of 32 micrometers from the substrate tip (6.24 micrometers. See the discussion and calculation based on the properties of an Isosceles triangle in claim 3 above), and the thickness of the substrate (3.16 micrometers), measured at the distance of 16 micrometers, is less than 4.61 micrometers.
Regarding claim 8, the modified blade of Papatriantafyllou shows that a difference between a thickness of the substrate (19.5 micrometers), measured at a distance that is 100 micrometers from the substrate tip, and the thickness of the substrate, measured at the distance of 16 micrometers from the substrate tip (that is 3.16 micrometers), is less than 17.09 micrometers.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive for the following reasons.
As the claims are written, the problem that the cross section of the blade appears to be an Isosceles triangle shape, thus, based on the properties of an Isosceles triangle, the modification of the blade thicknesses can be calculated and the thicknesses are met the claimed requirements. See the rejections above.
With regards to the thicknesses of the blade at the distances (D16) and (D100) as set forth in the pages 11-12 of the remarks, based on the properties of an Isosceles triangle and the calculations (see the table in the rejections above), the thicknesses of Papatriantafyllou’s blade at the distances (D16) and (D100) are slightly thicker than the claimed ranges, however, DePuydt discusses ratios between two blade thicknesses (see Col. 4, lines 30-36), that means the thinner blade having small ratios and the thicker blade having large ratios (Col. 1, lines 66-67 cont. Col. 2,lines 1-35) and DePuydt  also discusses  “a substrate having smaller ratios will have inadequate strength leading to ultimate edge failure” that provides a low cutting force and sharpness and the blade thickness is provided a balance between strength and low cutting force or sharpness and the substrate having greater thicknesses will have a higher cutting force leading to an increased tug and pull and increased discomfort for the user during shaving (see Col. 4, lines 30-36).  DePuydt also discusses “While particular embodiments of the present invention have been illustrated and described, it would be obvious to those skilled in the art that various other changes and modifications can be made without departing from the spirit and scope of the invention” (Col. 7, lines 39-43).
This proves that the blade thickness is a known results-effective variable, a low cutting force and sharpness (thinner blade) vs a high cutting force with less sharpness (thicker blade) and one of ordinary skill can change that thickness to affect the desired outcome. Thus, the modification of blade thicknesses recites in the rejection of claim 1 is within one of skill in the art and proper.
If Applicant believes that the claimed invention’s blade different from the prior art’s blade or needs to discuss the rejections above or needs to discuss possible amendments to overcome the rejections by the art, for example “the cross section of the blade is not an Isosceles triangle” or “surface sides 13-14 of the cross section of the blade are continuously curved from the tip to at least distance (D16, D32, or D64)”,  Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/5/2022